Citation Nr: 1636398	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  11-21 883	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970.  He also served in the Coast Guard Reserve, with periods of active and inactive duty for training from September 1990 to June 2009.

These matters come before the Board of Veterans' Appeals on appeal from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran and his spouse testified before the undersigned Veterans Law Judge at a videoconference hearing in June 2014.  A transcript of the hearing has been associated with the Veteran's claims file. 

In an August 2014 decision, the Board inter alia denied service connection for back disability and remanded the claims of service connection for bilateral knee disability and entitlement to TDIU.  In a Joint Motion for Remand filed and granted by the United States Court of Appeals for Veterans Claims (Court) in May 2016, the parties agreed that the denial of service connection would be vacated and remanded to the Board for further action.  The matters remanded by the Board in August 2014 have also returned to the Board for further action.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is necessary to comply with the JMR instructions and the Board's remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where a remand order of the Court and prior remand are not complied with, the Board itself errs in failing to insure compliance.  Id.

In its August 2014 decision, the Board concluded that service connection was not warranted for a lumbar spine disorder.  The parties to the May 2016 joint motion found that a new VA examination was warranted, because while the VA examiner addressed whether the Veteran's claimed disability was aggravated beyond its natural progression due to service, the VA examiner did not address whether the INACDUTRA incidents of back injuries while running in August 2008 and while bending over to pull his boots back in June 2009 resulted in a current back disability.  A remand is, therefore, required for a VA examination to address this question. 

Regarding the Veteran's claims for service connection for a bilateral knee disorder, the Board finds that the VA examination is inadequate.  The October 2015 VA examiner concluded that the Veteran's bilateral knee disability was not related to service as there is no medical evidence to show chronicity of the claimed knee disability post-service.   Here, the VA examiner relied on the lack of medical evidence for complaints of a bilateral knee disability, and thus, failed to address the Veteran's contention of continuity of symptoms after service, as requested by the Board.  See Stegall, supra.  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir 2006) (holding lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence).  Furthermore, in concluding that the Veteran's knee disability was not aggravated by the Veteran's period of service, the VA examiner relied on a lack of medical evidence to show chronicity of the claimed knee disability post-service without rationale or addressing the Veteran's contention regarding aggravation of his non-service-connected knee injuries during INACDUTRA service and chronicity of knee pain since.  See Buchanan, 451 F.3d 1331.  Accordingly, a remand is warranted for a VA addendum opinion to address these deficiencies.  

The issue of TDIU is inextricably intertwined with the remanded bilateral knee disorder claim.  The Board will defer TDIU adjudication until the bilateral knee claim is resolved

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any back disability.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  The diagnosis or diagnoses must be based on examination findings, all available medical records, and any special testing deemed appropriate. 

For each back disability found, the examiner should indicate whether it as likely as not (50 percent probability or greater) had its clinical onset in service, was aggravated in service (permanent increase in severity beyond its natural progress) or is otherwise related to service, to include his period of INACDUTRA service.  All opinions and conclusions expressed must be supported by a complete rationale in a report.   The examiner must reconcile all opinions with the service treatment records, post-service medical evidence, and lay statements of the Veteran.  

In particular, the examiner must discuss and address the March 2007 medical history report noting no ongoing back problems, the September 2008 private treatment record noting intractable back pain after lifting groceries and report that he had not felt similar back pain since the age of 16, and the June 2009 INACDUTRA report of acute back pain following pulling on his boots, and the incident report that month that the back disorder was an ongoing injury that happened in August 2008, and the Veteran's statements regarding continuity of symptoms following his INACDUTRA service.  If an opinion cannot be rendered without resorting to speculation, the examiner must discuss in detail why an opinion cannot be offered.  A complete rationale for all opinions expressed must be provided. 

2.  Return the claims file, including a copy of this remand, to the October 2015 VA examiner, or another physician if that individual is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the physician or otherwise required by the evidence.)  It should be confirmed that such records were available for review.

For each knee disability found, the examiner should indicate whether it as likely as not (50 percent probability or greater) had its clinical onset in service, was aggravated in service (permanent increase in severity beyond its natural progress) or is otherwise related to service, to include his period of INACDUTRA service.  All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner must reconcile all opinions with the service treatment records, post-service medical evidence, and lay statements of the Veteran.  

In particular, the examiner must discuss the Veteran's contentions that his non-service-connected knee injuries were worsened during service by his experiences incurred during periods of INACDUTRA service and the statements of private physicians in May and June 2014 concerning the possible etiology of his knee disorders.  

If an opinion cannot be rendered without resorting to speculation, the examiner must discuss in detail why an opinion cannot be offered.  A complete rationale for all opinions expressed must be provided. 

3. After completion of the above, re-adjudicate the Veteran's claim for entitlement to service connection for a back disability and bilateral knee disability, and for a TDIU.  Such re-adjudication must also include consideration of any evidence received pursuant to this remand.  If any benefit sought is not granted in full, the Veteran must then be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.

No action is required of the Veteran until he is notified by VA; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



